Title: To Thomas Jefferson from William Davies, with Reply, 10–11 April 1781
From: Davies, William,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas


War Office [Richmond], 10 Apr. 1781. Many men already discharged from the army have arrears in pay due them. “It is hard upon these men to lose their pay, and it is exceedingly troublesome to this office, to the Auditors and to your Excellency, for the adjustment of each man’s claim to be thrown individually upon us. I would therefore submit it to your Excellency, whether it will not be eligible to put a gross sum into the hands of some officer, for the express purpose of paying off these arrearages. Captain Hamilton, who has acted as paymaster to some of the regiments, can discharge this duty till some of the officers shall arrive, and I think will not for a while require more than £5000 for this purpose.” Davies wishes directions concerning officers in the “new regiment” who have resigned or accepted appointments under  the Continental quartermaster general. Sends a number of pay warrants for services in Southern army and also in Virginia. TJ’s answer follows: “In Council Apr. 11. 1781. The board agrees that the officers of the state regiment appointed to the Continental staff shall act in that till their services shall be wanted in their regiment, drawing in the mean time neither pay nor rations from the state. Th: Jefferson.”
